51 .5@@~:3,1@/,)5,)@

Clerk of the Court

`,Court of Criminal Appeals

P.O.Box 12308

Austin , Tx 78711 . " RECE|VED|N
' C’JURT CF CRI.“.'HNAL APPEALS

SEP 14 2035

September 412015

RE: Motion filing.

Dear Clerk " ` , Abe!AcoS¥a,C!erk
Please find enclose a Motion to Rebuttal, Finding and Conélusion. October, 213t
2011. Judge David Cleveland. Ha§ saié he was sending this to the Court Of Criminal'
Appeals back then I didn't know this tell just a few days ago. Please file with the

Court for record of it. Thank You & GOD BLESS _
Sincerelv .

ph?MM'o(/?@}W(’%?

MOT|ON D|SM|SSED

|`Q-(S?B ' |S

'DATE:
BY:H /

. \T‘/`)

CAUSE # 11784,11735,11786,11737

 

'PHILIP" FRANKLIN YoUNG 111 § coURT~ oF cRIMINAL
Applicant `
- §
§
vs " ~ § APPEALS oF TEXAS
v §
lsTATE; oF TEXAS § AUSTIN, TEXAS
`And v
Judge David Cleveland, §

Retried Judge 29th Judicial‘District

MoTIoN To REBUTI'AL
FINDINGS AND coNCLUsloNS
oF oc'loBER 2151;-,' 2011

TO THE HONORABLE JUDGE(S) OF SAID COURT:

Comes, Now, PHILIP FRANKLIN YOUNG III, Here in after, Appellant in the above Motion

 

and request that this Honorable Court be put on Notice of a great error by the 29th
Judicial District-Court of Palo Pinto, Texas. Appellant will show the following on
going reasons why and the Rulings of Judge Cleveland was in error.

I.

"Tb start with Judge David Cleveland, should of been disqualified as Judge over the
Appellant' s Mr Young' s H. C. ll. 07 back in 2011. Due to he would only be prejudice in
the sbject matter. And be very bias due to past subjects of dealing with Mr. Young.

And after each time in Court when Judge CLEVELAND was sit on the Bench he would be
making disparaging comments about Mr. Young after court session' s. Mr. Young contends
that the comments indicate prejudice on the'J§dge's`part and will prevent his getting
a fair ruling on the H.C. ll.O7. Thus as it seem's the Judge did just what the above.
state's.

But first, Appellant's reason's for this now is he was unable to~under stand what
happen due to he is Mentally un-able to do things for his self due to on going (PTSD),

. which he is a Disable Vietnam Veteran and suffer's many things such as depression, and
Panic Attacks, Anxiety Attacks, flashback's, Bad DreamsL Hallucinations, delusions...

episodes that make him un-able to under stand things.

l.

II.

Back some years ago Judge Cleveland was the sitting Judge of the 29th Judicial
District Court of Palo Pinto, texas. He was hearing a case of Child~Protective
Service. Because, Appellant's Mr. Young's X-wife Tina.Marie Ulbrich and her husband
Todd Ulbrich had the Children taken out of her and his home due to Apellant Mr. Young
little daughter had made a our cry about Todd Ulbrich being naked an masturbating off
in front of her5 When she made the out cry she told CPS and Mr. Young white blood
came out of him, `

Now up all this going on Judge Cleveland requested every one have Mental exams and.
so it was done; CPS wanted Mr- Young to get his Children but Judge_€leveland refused
to give him the dhildren. Thus Mr. & Mrs.Ulbrich got the children. Once this happen
they took the children out of the country into Germany against orders from Judge
Cleveland for her not to leave Palo'pinto/ County.

Needless to say Mr. Young and Judge Cleveland when to war with each other and that
cause Mr. Young to suffe r due to he when to the FBI and even to U. S. Senator Kay Bailey
Hutchison and inform them that his children had been taken out side the country wit-
hout pression from the court. Judge Cleveland never tryed to do any thing about the
Children being taken. v '

Judge Cleveland was at a outrage the day he found out the Young Children had been
taken out of the country and stay in his office all day and didn't hold court but
in all this he and Appellant-Mr; Young repeatedly had problems and Young question why
the Judge let the Mother have the Children after her, husband had been masturbating
off in found of his, daughter Annette C. Young.

The fact that Judge Cleveland was aware of Appellant, Mr. Young's past on going
Mental problem from the ?ost-Traumatic Stress Disorder of the event's that had been
on going with his children and him being a disable vietnam Veteran who suffers from
on going (PTSD) and more Traumatic things that happen in his life;

The fact that Judge Cleveland had requested a Mental Health exam of Young should

also be guested!

It is clear by the Finings and Conclusions that Judge Cleveland did in fact act up
most bias because He knew nothing of what actually when on in Courtj Eirst off it is
a known fact that the Appellant_Mr.,Young didn't at any time_try to work with his
Court Appointed Attorney. In fact Mr. Young tryed to fire him two timesl

So for dudge Cleveland to say the.Appellant Mr. Young had a factual understanding
of the proceedings against him and that he is able to converse with his attorney with
a reasonable degree of rational understanding}'Was pure nonsense on Judge Cleveland's
part be the_Appellant Mr, Young never ever tryed to do any thing with his attorney
and in fact Appellant Young was having episodes with-his_§PTSbl and he even had a bad
delusional episode which he seen the DA and his parter Mercer like Monkey's who do one
another. And they was not human...see exhibit states #7 in Your file. Confirm this in
f him having this episode which the DA used against him in court.

Due to the fact that Appellant Mr. Young was having major problems with his (PTSD)
at/court trial the day.of his alleged plea of guilty it clearly states a mentally
incompetent defendant can not make a guilty plea it is'a violation of due process in
' which prohibits the conviction of‘a person who is mentally incompetent, see Biship V
United.states 350 U.S. 961, 76 S;ct 440, 100 L.ed 835 (1956) ”This constitutional
right cannot be waived by the incompetent-by guilty plea or other-wise...."'

The mire fact that the Appellant Mr. Young signed things was due to the pure presure
that his Attorney was putting on him and a long with threat's from his attorney that
the Judge was going to make him sign things any way. Causing the appellant Mr. Young
to have more stress and fueling’his already (PTSD) on set problems of this day.

Judge Cleveland didn't have any time to really read all the Trial Records and he
was being bias because Mr. Young cause him a lot of problems over things when he was
sitting Judge before he retried. Further more not only has Judge Cleveland reguested
`Young to get a mental exam so did another sitting Judge reguest TDJC~ID tono a mental
health evaluation. But little did he know that Young is under on going mental health

care already for his (PTSD)'and other mental problems.

3.

It should be further noted that if Judge Cleveland would actually check into things
he would have found that while Appellanter. Young was in the County Jail awaiting the
"time for trial and‘preehearings of court; He was under Mental Health care for having
panic attacks, anxiety attacks.‘By the County Doctor. He was taking mental health med-
ication. And been rushed to Palo.Pinto General hospital a number of time with the
vabove attacks. So once again the Judge Cleveland drop the ball in things just like he
did when the Young children was taken out of.the country.

Once again it is a violation of due process to convict a mental incometent defend-
ant it is with out any doudt that appellant Mr. Young was mentally incompetent at trial
given the-fact's of his delusional episode of the things he said about the DA and part-
er.Mercer and Judge.;.. doing each other like monkeys do meaning they was having sex.

This Honorable Court should have the past finding and conclusions be yoild due to a
number of reasons which are all in this Motion; And the facts of the Appellant Young is
a bona fide person with a longmental history all the way back to his child hood and no
his court appointed attorney never did any type of investigation of his client's mental
competency and the attorney can not at all prove it by no means due to he has none of
the records which Young has had other people reseach and get for him.

`Thus this all should be look into for fraud by his attorney and the Judges who has
been involid in his case's'and trial and writ's of H.C. 11.07

Respectfully submittedi
P£i¥&eL§r:nQé§:t§§§négllI
PRAYER
WHEREFO§E} PREMEMISES, CONSIDER, Herein, Appellant, Pray's this Honorable Court

Judge's will Grant this above Motion.

Respectfully submitted

Ph1 1p ankli Youn III

CERTIFICATE OF SERVICE

l,PHILIP FRAKLIN YOUNG‘lII, §ppellant, hereby certify under penalty of perjury
under the Laws of the United States of American that on September 4}2015 a Origional
and one copy to the below addressjs of the Motion to Rebuttal, Findings and Conlus-

ions of October 21st, 2011 was mailed U.S. Postage Service prepaid by Appellant.

CLERK ®F,THE COURT ,
COURT OF CRIMINAL APPEALS
P.O. ROX 12308, Capitol Appeals
Austin, Texas`787ll

David Cleveland, Senior Judge District Court'
1002 N W llth Street
Mineral Wells, Texas 76067~3400

Respectfully'$ubmitted

'Philip §r::&zi;’§:Ln§;lll'

TDCJ-ID #1077687
Clements, Unit
9601 Spur 591
Amarillo,TeXas
79107-9606

c/c Young file
` Judge Cleveland